The Court having received the mandate of the Supreme Court of the United States, the Court’s order of June 14, 1982, is vacated. The parties are directed to file supplemental briefs in 24 typewritten copies on the question whether the search of the automobile trunk was permissible under South Dakota v Opperman, 428 US 364 (1976), or the Michigan Constitution. Defendant-appellant’s supplemental brief and appendix, if necessary, are to be filed and served not later than October 3, 1983, and plaintiffappellee’s brief shall be filed and served not later than November 7, 1983. The briefs of the parties having been considered on February 29, 1984, the clerk is directed to place the case on the next available session calender for argument and resubmission. Former opinion reported: 413 Mich 461 (1982). Reversed and remanded by the Supreme Court of the United States: — US 103 S Ct 3469; 77 L Ed 2d 1201 (1983).